DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 16-30 are currently pending. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 03/06/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “means for adjusting the height” in claims 20-22.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17, 19-20, 26-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lillamand et al. (WO 2016020627 A1, see attached machine translation; stated on the IDS) in view of Nagata et al. (TW 201642739 A, see attached machine translation) and Choi (KR 200273848 Y1).
Regarding claim 16, Lillamand et al. teaches a device for trapping damaging flying insects comprising: 
a diffusion device (5, 7, 8, 80) for diffusing, in surrounding ambient air, an attractive gaseous cocktail of which the having a composition that is suitable for attracting insects (diffuses a gaseous lure suitable for attracting insects; see abstract at least);
 a suctioning device (3, 10, 12, 13) having a suctioning orifice (121) for suctioning a flow (Fa) of the surrounding ambient air containing the insects attracted by the diffused attractive gaseous cocktail (suctions a flow of ambient air containing the lured insects; see abstract at least); 
an insect trap (2) arranged with the suctioning device (fig. 1), such that the insects suctioned by said suctioning device are retained in said insect trap (see abstract at least).
However, Lillamand et al. is silent regarding an optical insect counter, wherein the optical insect counter comprises a series of parallel deflectors installed through the suctioning orifice, a luminous barrier composed of a light transmitter, and a light receiver being installed in each interval between said series of parallel deflectors.
Nagata et al. teaches a device for trapping insects (1) including an optical insect counter (31, 40, which includes 41, 42; 40 determines a number of insects, see attached translation, page 9, third to last paragraph), wherein the optical insect counter comprises a series of parallel deflectors (top and bottom ribs of 31, see fig. 12 at least) installed behind a suctioning orifice (10, 10a, 4), a luminous barrier (41, 42) composed of a light transmitter (41), and a light receiver (42) being installed on one side of the deflector between said series of parallel deflectors (fig. 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an optical insect counter as taught by Nagata et al. to the device of Lillamand et al., wherein the optical insect counter comprises a series of parallel deflectors as taught by Nagata et al. installed behind the suctioning orifice of Lillamand et al., a luminous barrier of Nagata et al. composed of a light transmitter, and a light receiver being installed on one side of the deflector of said series of parallel deflectors, in order to track the number of insects caught within the device.
Lillamand et al. as modified by Nagata et al. is silent regarding the series of parallel deflectors being installed through the suctioning orifice and the luminous barrier being installed in each interval between said series of parallel deflectors. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the luminous barrier of Lillamand et al. as modified by Nagata et al. be installed in each interval between said series of parallel deflectors, since a simple substitution of one known equivalent element for another would obtain predictable results (both arrangements of having 41 and 42 installed on one side of the deflector, and having 41 and 42 installed in each interval between the series of parallel deflectors would result in the same function of detecting/counting the number of insects entering the device). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Choi teaches a device for trapping insects including a series of deflectors (11) being installed through a suctioning orifice (area between where 6 and 12 locates).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the placement of the series of parallel deflectors of Lillamand et al. as modified by Nagata et al. be installed through the suctioning orifice of Lillamand et al. as modified by Nagata et al., as taught by Choi, in order to better guide the insects into the suction region of the device. 
Regarding claim 17, Lillamand et al. as modified by Nagata et al. and Choi teaches the device according to claim 16, but is silent regarding wherein the series of parallel deflectors are spaced from one another by a distance comprised between 4 mm and 9 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the series of parallel deflectors of Lillamand et al. as modified by Nagata et al. and Choi be spaced from one another by a distance comprised between 4 mm and 9 mm, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (modifying the distance between the series of parallel deflectors as needed depending on the insect size would allow the device to effectively catch and count the insects). In re Aller, 105 USPQ 233.
Regarding claim 19, Lillamand et al. as modified by Nagata et al. and Choi teaches the device according to claim 16, and further teaches wherein the optical insect counter (40 of Nagata et al.) is situated at the suctioning orifice (10, 10a, 4 of Nagata et al.; see fig. 2 at least).
Regarding claim 20, Lillamand et al. as modified by Nagata et al. and Choi teach the device according to claim 16, and further teach wherein a chassis (10 of Lillamand et al.) contains a gas source (8 of Lillamand et al.) connected to the diffusion device (gas source 8 is connected to diffusion device 5 by the conduit 80 of Lillamand et al.; fig. 1 at least shows 8 connected to 5), the gas in the gas source is a component of the attractive gaseous cocktail (see translation of Lillamand et al., page 5, last two paragraphs), and the diffusion device (5, 7, 8 of Lillamand et al.), the suctioning device (3, 10, 12, 13 of Lillamand et al.), and the insect trap (2) form a structure (2, 3, 5, 7, 8, 10, 12, 13; fig. 1 of Lillamand et al.) connected to the chassis by way of at least one means for adjusting the height (11 and the member connecting 11 to 10 of Lillamand et al.) of said structure in order to position the suctioning orifice closer to or further from a ground level (functional recitation to which the structure of 11 and the member connecting 11 and 10 can perform the intended function of positioning the suctioning orifice closer to or further from a ground level).
Regarding claim 26, Lillamand et al. as modified by Nagata et al. and Choi teach the device according to claim 16, and further teach wherein the suctioning device (3, 10, 12, 13 of Lillamand et al.) comprises a heating element (electrical resistance, see attached translation, page 8, line 3-4) arranged upstream from said suctioning orifice (121 of Lillamand et al.), but is silent regarding the heating element being arranged at the suctioning device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the heating element of Lillamand et al. as modified by Nagata et al. and Choi be arranged at the suctioning device of Lillamand et al. as modified by Nagata et al. and Choi, since it has been held that rearranging parts of an invention involves only routine skill in the art (both placing the heating element at the chamber 5 and at the suctioning orifice would aid in attracting insects). In re Japikse, 86 USPQ 70.
	Regarding claim 27, Lillamand et al. as modified by Nagata et al., and Choi teach the device according to claim 26, but is silent regarding wherein the heating element is heated to a temperature comprised between 35° C and 45° C.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the heating element of Lillamand et al. as modified by Nagata et al., and Choi be heated to a temperature comprised between 35° C and 45° C, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (modifying the temperature range of the heating element as needed would better attract insects to the device). In re Aller, 105 USPQ 233.
Regarding claim 30, Lillamand et al. teaches a method for counting damaging flying insects, comprising: 
diffusing, into surrounding ambient air, an attractive gaseous cocktail having a composition that is suitable for attracting insects (5, 7, 8, 80 diffuses a gaseous lure suitable for attracting insects; see abstract at least)
suctioning, through a suctioning orifice, a flow of the surrounding ambient air containing the insects attracted by the diffused attractive gaseous cocktail (3, 10, 12, 13 suctions a flow of ambient air containing the lured insects; see abstract at least); and
retaining the suctioned insects in a trap (2, see abstract at least).
However, Lillamand et al. is silent regarding:
optically counting the insects suctioned through the suctioning orifice; 
installing a series of parallel deflectors through the suctioning orifice; and 
installing, in each interval between the series of parallel deflectors, a luminous barrier composed of a light transmitter and a light receiver.
Nagata et al. teaches a device (1) for trapping insects including: 
optically counting (via 40, which includes 41, 42; 40 determines a number of insects, see attached translation, page 9, third to last paragraph) the insects suctioned through a suctioning orifice (10, 10a, 4); 
installing a series of parallel deflectors (top and bottom ribs of 31, see fig. 12 at least) behind the suctioning orifice; and 
installing, on one side of the deflector between the series of parallel deflectors (fig. 12), a luminous barrier (41, 42) composed of a light transmitter (41) and a light receiver (42). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include optically counting the insects suctioned through the suctioning orifice of Lillamand et al., as taught by Nagata et al., installing a series of parallel deflectors as taught by Nagata et al. behind the suctioning orifice; and installing, on one side of the deflector between the series of parallel deflectors, a luminous barrier as taught by Nagata et al. composed of a light transmitter and a light receiver, in order to track the number of insects caught within the device.
Lillamand et al. as modified by Nagata et al. is silent regarding the series of parallel deflectors being installed through the suctioning orifice, and the luminous barrier being installed in each interval between said series of parallel deflectors. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the luminous barrier of Lillamand et al. as modified by Nagata et al. be installed in each interval between said series of parallel deflectors, since a simple substitution of one known equivalent element for another would obtain predictable results (both arrangements of having 41 and 42 installed on one side of the deflector, and having 41 and 42 installed in each interval between the series of parallel deflectors would result in the same function of detecting/counting the number of insects entering the device). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Choi teaches a device for trapping insects including a series of deflectors (11) being installed through a suctioning orifice (area between where 6 and 12 locates).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the placement of the series of parallel deflectors of Lillamand et al. as modified by Nagata et al. be installed through the suctioning orifice of Lillamand et al. as modified by Nagata et al., as taught by Choi, in order to better guide the insects into the suction region of the device. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lillamand et al. as modified by Nagata et al. and Choi as applied to claim 16 above, and further in view of Sandford et al. (US 20160262367 A1).
Regarding claim 18, Lillamand et al. as modified by Nagata et al. and Choi teaches the device according to claim 16, but is silent wherein the light transmitter   
 is an infrared LED and the light receiver is a photodiode.
	Sandford et al. teaches a device for trapping insects including a light transmitter (124) that is an infrared LED (page 3, paragraph [0071]) and a light receiver (2056) that is a photodiode (page 43, paragraph [0309]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the light transmitter of Lillamand et al. as modified by Nagata et al. and Choi be an infrared LED as taught by Sandford et al., in order to better attract certain species of insects such as mosquitos as taught by Sandford et al. (page 3, paragraph [0071]).
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the light receiver of Lillamand et al. as modified by Nagata et al. and Choi be a photodiode as taught by Sandford et al., in order to increase the accuracy of detecting and counting insects caught within the device. 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lillamand et al. as modified by Nagata et al. and Choi as applied to claims 16 and 20 above, and further in view of Lau (US 20060053683 A1).
Regarding claim 21, Lilamand et al. as modified by Nagata et al., and Choi, teach the device according to claim 20, and further teach wherein the means for adjusting the height (11 and the member connecting 11 to the rest of the system of Lillamand et al.) is presented in the form of at least one crosspiece (member connecting 11 to 10 of Lillamand et al., fig. 1) fixed to the structure (2, 3, 5, 7, 8, 10, 12, 13; fig. 1 of Lillamand et al.), and the at least one crosspiece is secured to the chassis (10 of Lillamand et al., fig. 1), but is silent regarding the at least one crosspiece is secured to the chassis according to a plurality of vertical positions making it possible to adjust the position of the suctioning orifice closer to or further from the ground level.
Lau teaches a device for trapping insects including at least one crosspiece (34 and/or 41) is secured to a chassis (36), and the at least one crosspiece is secured to a chassis (36) according to a plurality of vertical positions (34 and/or 41 allows for a plurality of vertical positions) making it possible to adjust the position of a structure (10) closer to or further from the ground level (functional recitation to which the structure of 34 and/or 41 can perform the intended function of positioning 10 closer to or further from a ground level).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one crosspiece of Lillamand et al. as modified by Nagata et al., and Choi be secured to the chassis of Lillamand et al. as modified by Nagata et al., and Choi according to a plurality of vertical positions as taught by Lau making it possible to adjust the position of the suctioning orifice of Lillamand et al. as modified by Nagata et al., and Choi closer to or further from the ground level, in order to easily change the height of the structure based on user preference and the species of insect sought to be captured.
Regarding claim 22, Lillamand et al. as modified by Nagata et al., and Choi, teach the device according to claim 20, and further teach wherein the means for adjusting the height (11 and the member connecting 11 to the rest of the system of Lillamand et al.) is presented in the form of at least one crosspiece (member connecting 11 to 10 of Lillamand et al., fig. 1) fixed to the chassis (10 of Lillamand et al.), and the at least one crosspiece is secured (fig. 1) to the structure (2, 3, 5, 7, 8, 10, 12, 13; fig. 1 of Lillamand et al.), but is silent regarding the at least one crosspiece is secured to the structure according to a plurality of vertical   Response to Office Action of December 27, 2021 po positions making it possible to adjust the position of the suctioning orifice closer to or further from the ground level.
Lau teaches a device for trapping insects including at least one crosspiece (34 and/or 41) is secured to a structure (10) according to a plurality of vertical   Response to Office Action of December 27, 2021 po positions (34 and/or 41 allows for a plurality of vertical positions) making it possible to adjust the position of the structure closer to or further from the ground level (functional recitation to which the structure of 34 and/or 41 can perform the intended function of positioning 10 closer to or further from a ground level).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one crosspiece of Lillamand et al. as modified by Nagata et al., and Choi be secured to the structure according to a plurality of vertical   Response to Office Action of December 27, 2021 po positions as taught by Lau making it possible to adjust the position of the suctioning orifice of Lillamand et al. as modified by Nagata et al., and Choi closer to or further from the ground level, in order to easily change the height of the structure based on user preference and the species of insect sought to be captured.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lillamand et al. as modified by Nagata et al., Choi, and Lau as applied to claim 21 above, and further in view of Roy et al. (US 20110030266 A1).
Regarding claim 23, Lillamand et al. as modified by Nagata et al., Choi, and Lau teach the device according to claim 21, and further teach wherein a fluidic connection (80 of Lillamand et al.) is made between the gas source (8 of Lillamand et al.) installed in the chassis (10 of Lillamand et al.) and the diffusion device (conduit 80 connects 8 to 5 of the diffusion device of Lillamand et al.), but is silent regarding the fluidic connection passes through the at least one crosspiece.
Roy et al. teaches a device for trapping insects wherein a fluidic connection (conduit means 75) passes through at least one crosspiece (70). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one crosspiece of Lillamand et al. as modified by Nagata et al., Choi, and Lau include the fluidic connection of Lillamand et al. as modified by Nagata et al., Choi, and Lau passing through as taught by Roy et al., in order to improve the aesthetics of the insect trapping device and the protect the conduit connections. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lillamand et al. as modified by Nagata et al., and Choi, as applied to claims 16 and 20 above, and further in view of Roy et al.
Regarding claim 24, Lillamand et al. as modified by Nagata et al., and Choi teach the device according to claim 20, and further teach wherein an electric power source (4 of Lillamand et al.) is installed in the chassis (10 of Lillamand et al.), an electric connection being made between said electric power source and the structure (see translation, page 4, paragraphs 4-5 at least), but is silent regarding the electric power source being installed in the chassis, and the electric connection passes through the at least one crosspiece.
Roy et al. teaches a device for trapping insects wherein an electric connection (electrical connection 61) passes through at least one crosspiece (70). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one crosspiece of Lillamand et al. as modified by Nagata et al., and Choi include the electric connection of Lilamand et al. as modified by Nagata et al., and Choi passing through as taught by Roy et al., in order to improve the aesthetics of the insect trapping device and the protect the conduit connections. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lillamand et al. as modified by Nagata et al., and Choi as applied to claims 16 and 20 above, and further in view of Jaffrey (WO 2018017982 A1).
Regarding claim 25, Lillamand et al. as modified by Nagata et al., and Choi teach the device according to claim 20, but is silent regarding wherein the chassis is presented in a form of a streetlight.
Jaffrey teaches a device for trapping insects with a chassis presented in a form of a streetlight (gas sources can be disguised as street lights, page 44, paragraph [0157]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the chassis of Lillamand et al. as modified by Nagata et al., and Choi be presented in a form of a streetlight as taught by Jaffrey, in order to improve the aesthetics of the device and improve usability in public places.
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lillamand et al. as modified by Nagata et al. and Choi as applied to claim 16 above, and further in view of Wigton et al. (US 5813166 A) as stated on the IDS.
Regarding claim 28, Lillamand et al. as modified by Nagata et al. and Choi teaches the device according to claim 16, and further teaches wherein the diffusion device (5, 7, 8, 80 of Lillamand et al.) is controlled by a control unit (60 of Lillamand et al., fig. 2 shows 6 within the diffusion device which is coupled to 60, see translation page 5, paragraph 5) but is silent regarding the diffusion device is controlled by the control unit suitable such that the attractive gaseous cocktail is diffused into the surrounding ambient air according to a sinusoidal rhythm simulating a breathing rhythm of a human being.
Wigton et al. teaches a device for trapping insects including a diffusion device (28, 52, 68) controlled by a control unit (70) suitable such that an attractive gaseous cocktail (68 contains carbon dioxide) is diffused into the surrounding ambient air according to a sinusoidal rhythm simulating a breathing rhythm of a human being (col 3, lines 57-67 at least). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the diffusion device controlled by the control unit of Lillamand et al. as modified by Nagata et al. and Choi be suitable such that the attractive gaseous cocktail of Lillamand et al. as modified by Nagata et al. and Choi is diffused into the surrounding ambient air according to a sinusoidal rhythm simulating a breathing rhythm of a human being as taught by Wigton et al., in order to better lure insects to the device.
Regarding claim 29, Lillamand et al. as modified by Nagata et al., Choi, and Wigton et al. teaches the device according to claim 28, and further teaches wherein the control unit (70 of Wigton et al.) is suitable for making a frequency of the sinusoidal rhythm for diffusing the attractive gaseous cocktail vary (col 3, lines 57-67 at least).

Response to Arguments
Applicant’s arguments with respect to claims 16-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FROJMOVICS (US-20170223942-A1), Rocha (US-20140165452-A1), Durand (US-20040237382-A1), Hall (US-20020121045-A1), Cherry (US-1693368-A), Chang (WO-2018008923-A1), and Chyun (KR-20080107873-A) contain similar elements as the instant invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643